ACCEPTED
                                                                                          14-15-00141-CR
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                   12/14/2015 11:40:43 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                                No. 14-15-00141-CR

                                       In the                             FILED IN
                                                                  14th COURT OF APPEALS
                                 Court of Appeals                      HOUSTON, TEXAS
                                      For the                     12/14/2015 11:40:43 AM
                            Fourteenth District of Texas           CHRISTOPHER A. PRINE
                                                                           Clerk
                                    At Houston

                             

                                    No. 1367953
                        In the 338th Criminal District Court
                              Of Harris County, Texas

                             

                               GENARO TAMAYO
                                    Appellant
                                       V.
                              THE STATE OF TEXAS
                                    Appellee

                             

                STATE’S MOTION FOR EXTENSION OF TIME
                  IN WHICH TO FILE APPELLATE BRIEF

                             


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

        COMES NOW THE STATE OF TEXAS, appellee, in accordance with

Rules 10.5(b)(1) and 38.6(d) of the Texas Rules of Appellate Procedure, and files

this motion for extension of time in which to file the State’s brief in this case, and,

in support thereof, presents the following:


Page 1 of 5
    1. In the 338th Criminal District Court of Harris County, Texas, in cause

        number 1367953, the State charged appellant by indictment with aggravated

        robbery with a deadly weapon in The State of Texas v. Genaro Tamayo.

    2. A jury found appellant guilty as charged in the indictment, and assessed his

        punishment at confinement in the Texas Department of Criminal Justice,

        Correctional Institutions Division, for twenty-five years.

    3. The trial court sentenced appellant in accordance with the jury’s verdict on

        February 10, 2015, and certified appellant’s right of appeal.

    4. Appellant timely filed written notice of appeal on February 10, 2015.

    5. Appellant filed his appellate brief with this Court on October 12, 2015.

    6. The State’s appellate brief is due on December 14, 2015.

    7. This is the State’s second request for an extension.

    8. The State requests that this Court extend the timeframe for the State to file

        its appellate brief to January 14, 2016.

    9. The facts relied upon to explain the need for this extension are:

              a. During the timeframe allowed for researching and preparing the

                State’s appellate brief for this case, the undersigned attorney is also

                responsible for researching and preparing the State’s appellate briefs

                or documents in the following cases that are also assigned to her:

                   i. Roy Vasquez v. State of Texas; No. 01-15-00813-CR

Page 2 of 5
                    ii. Approximately $31,421 v. State of Texas; No. 14-14-00385-
                        CV; State’s Motion for En Banc Reconsideration

                   iii. Juan Mendoza v. State of Texas; No. 14-15-00537-CR

                   iv. Darius Houston-Randle v. State of Texas; No. 14-15-00272-CR

                    v. Christopher Braughton v. State of Texas; No. 01-15-00393-CR

                   vi. Alicia Correa v. State of Texas; No. 01-14-00849-CR

              b. One prosecutor in the Appellate Division is currently out of the office

                 on maternity leave.      Consequently, the undersigned attorney, in

                 addition to the remaining prosecutors in the Division, has been

                 responsible for responding to an increased volume of questions and

                 requests for assistance from trial prosecutors regarding matters which

                 are frequently time-sensitive and critical for cases currently in trial.

              c. And, finally, the undersigned attorney has been assigned to a Harris

                 County District Attorney’s Office investigative team which, in

                 coordination with the Texas Rangers and with the Houston Police

                 Department, is tasked with investigating the alleged sale of human

                 tissue and organs at Planned Parenthood Gulf Coast.                   The

                 investigation has been time-consuming; has required numerous

                 witness meetings, and travel to Austin and Fort Worth; and, thus, has

                 substantially added to the undersigned attorney’s workload.


Page 3 of 5
    10. Consequently, while the undersigned attorney is in the process of writing

        the State’s reply brief in this case, the undersigned attorney has not been

        unable to complete it in the time permitted, despite due diligence. Hence,

        the requested extension of time is necessary to permit the undersigned

        attorney to adequately complete and file the State’s appellate brief for this

        cause.

    11. The State’s motion is not for purposes of delay, but so that justice may be

        done.

        WHEREFORE, the State prays that this Court will grant the State an

extension of time, until January 14, 2016, for the undersigned attorney to complete

and file the State’s appellate brief in this case.



                                                     Respectfully submitted,

                                                     /S/ Melissa Hervey

                                                     MELISSA P. HERVEY
                                                     Assistant District Attorney
                                                     Harris County, Texas
                                                     State Bar No. 24053741
                                                     1201 Franklin Street, Suite 600
                                                     Houston, Texas 77002
                                                     Telephone (713) 274-5826
                                                     Fax (713) 755-5809
                                                     Hervey_Melissa@dao.hctx.net



Page 4 of 5
                         CERTIFICATE OF SERVICE

        This is to certify that the undersigned counsel has directed the e-filing

system eFile.TXCourts.gov to serve a true and correct copy of the foregoing

document to Dena Fisher, appellant’s attorney of record on appeal, on December

14, 2015, at the following e-mail address, through the electronic service system

provided by eFile.TXCourts.gov:

        d2f@sbcglobal.net



                                                  /S/ Melissa Hervey

                                                  MELISSA P. HERVEY
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  State Bar Number: 24053741
                                                  1201 Franklin Street, Suite 600
                                                  Houston, Texas 77002
                                                  Telephone (713) 274-5826
                                                  Fax (713) 755-5809
                                                  Hervey_Melissa@dao.hctx.net




Page 5 of 5